EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claims: Please replace current amendment with below amendment for claims:

















one or more processing units; and a memory comprising: 
an ingest processing module having a schema update submodule and a feature statistics update submodule, wherein the schema update submodule is configured to:
 discover new features and add the new features to a feature schema, feature statistics for each feature to be used in an online transformation, wherein the feature statistics are computed incrementally and an online transformation module uses a master- worker architecture to facilitate a master to maintain the feature schema and the feature statistics for allowing one or more workers to access data in a data source, wherein the master performs, during  the online transformation, a schema resolution to generate an output schema based on the feature schema; 
a transformation interface performing the online transformation using built-in transformation or user defined transformation based on at least one argument, wherein the at least one argument comprising input feature selector, transformation parameters, and optional output feature family; 
a record store to store the data from the data source; and
 a transformation module to receive a low dimensional data instance from the record store, to receive the feature schema and the feature statistics from the ingest processing module, and to transform the low dimensional data instance into a high dimensional representation, wherein the schema resolution performs the online transformation based on a session defined by the transformation parameters and a data 

2. (Currently Amended) The system of claim 1, further comprising a library to cache transformations for future use without having to recalculate the online transformation.
  
3. (Currently Amended) The system of claim 2, wherein when there are multiple transformations, the library can cache at least one of intermediate results or final transformation.  

4. (Original) The system of claim 1, wherein feature statistics are collected while data is being added to the ingesting processing module.  

5. (Previously Presented) The system of claim 1, wherein feature statistics are collected asynchronously in a background prior to transformation.  

6. (Original) The system of claim 1, wherein the system is configured to receive feature outputs from deep learning modules from an upstream machine and to derive new transformations from the deep learning modules.  



8. (Currently Amended) The system of claim 1, wherein the system stores data as rows in tables and the data is ordered by an ingest order, and wherein each table has a schema that defines fields of each row.  

9. (Original) The system of claim 1, further comprising a plurality of at least one of the ingest processing module, the record store, and the transformation module, wherein the plurality is distributed on multiple computers.  

10-19. (Cancelled)    

20. (Previously Presented) The system of claim 1, wherein the system defines a range over a row ordering according to data access pattern of a plurality of scalable machine learning algorithms.







Allowable Subject Matter
Claims 1-9, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
discover new features and add the new features to a feature schema, 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169